Case 2:20-cv-00167-JPH-MJD Document 31 Filed 01/06/21 Page 1 of 12 PageID #: 954




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           TERRE HAUTE DIVISION

 EDUCATIONAL SERVICE CENTERS RISK   )
 FUNDING TRUST,                     )
 METROPOLITAN SCHOOL DISTRICT OF    )
 SHAKAMAK,                          )
                                    )
                    Plaintiffs,     )
                                    )
                 v.                 )              No. 2:20-cv-00167-JPH-MJD
                                    )
 CERTAIN UNDERWRITERS AT LLOYD'S, )
 LONDON SUBSCRIBING TO POLICY NO. )
 PK1005718, LLOYD'S SYNDICATE 2987, )
                                    )
                    Defendant.      )


           ORDER GRANTING DEFENDANT'S MOTION TO DISMISS

       Plaintiffs seek a declaratory judgment that an insurance policy they hold

 with Defendant provides coverage for litigation defense and indemnification

 coverage. Before the Court is Defendant's motion to dismiss or to compel

 arbitration. For the reasons below, Plaintiffs' claims are subject to mandatory

 arbitration and this case should be dismissed. Defendant's motion is therefore

 GRANTED except for Defendant's request for attorney's fees, which is DENIED.


                                       I.
                              Facts and Background

       Because Defendants' motion is brought under Rule 12(b)(1) and 12(b)(3),

 the Court accepts and recites "the well-pleaded facts in the complaint as true."

 McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011); Scott Air Force

 Base Props., LLC v. Cty of St. Clair, Ill., 548 F.3d 516, 519 (7th Cir. 2008).



                                          1
Case 2:20-cv-00167-JPH-MJD Document 31 Filed 01/06/21 Page 2 of 12 PageID #: 955




       Defendant, Certain Underwriters at Lloyd's, issued a Public Entity

 Package Policy ("Policy") with Plaintiffs—Education Service Centers Risk

 Funding Trust ("ESCRFT") and Metropolitan School District of Shakamak (the

 "District")—as assureds. Dkt. 17 at 4. The Policy is an indemnity-only excess

 insurance policy that provides certain liability coverage subject to its

 limitations, terms, and conditions. See id.; dkt. 22-1.

       General Policy Condition No. 2 is an arbitration provision:

              Arbitration: In the event the ASSURED and
              Underwriters are unable to agree as to the amount
              recoverable by the ASSURED from Underwriters under
              the terms and conditions of this Policy, each party shall
              name a competent and disinterested arbitrator, and the
              two so chosen shall, before proceeding further, appoint
              a competent and disinterested umpire. The arbitrators
              together shall calculate the indemnity due, and failing
              to agree, shall submit their differences to the umpire.

              The award in writing, duly verified by any two, shall
              determine the points in question. Both parties shall pay
              the cost of their arbitrators and equally pro rate the cost
              of the umpire. The ASSURED’S portion of such fee does
              not accrue to the ULTIMATE NET LOSS.

              The decision by the arbitrators shall be binding on
              Underwriters and the ASSURED, and that judgment
              may be entered in any court of competent jurisdiction.

 Dkt. 22-1 at 16.

       In December 2019, the District learned of allegations that one of its

 students had engaged in sexual misconduct with S.H., a minor student. Dkt.

 17 at 1. The Indiana State Police told District administrators that the

 investigation of these allegations was confidential and directed the District to

 keep it confidential, which it did. Id. at 1–2.


                                          2
Case 2:20-cv-00167-JPH-MJD Document 31 Filed 01/06/21 Page 3 of 12 PageID #: 956




       On April 22, 2019, the District received a notice of tort claim letter,

 alleging that the school corporation and others were liable for injuries and

 damages to S.H. Id. at 2. On April 25, 2019, the District contacted

 Defendant's managing agent about the potential claims involved. Id.

       On November 12, 2019, S.H. and J.H., individually and as natural

 parent and next friend of S.H. ("Underlying Plaintiffs"), filed a lawsuit against

 the District and others in the Greene County, Indiana Superior Court under

 Cause No. 28D01-1911-CT-000015 ("Underlying Lawsuit"). Id. at 9. The

 District notified its excess insurer—Defendant here—of the lawsuit, but

 Defendant responded that it would not provide a defense in the Underlying

 Lawsuit and would not provide indemnity coverage for amounts sought by

 Underlying Plaintiffs. 1 Id. at 9–10.

       In February 2020, ESCRFT and the District filed this case in Greene

 County, Indiana, seeking a declaratory judgment that the Policy provides

 coverage for litigation defense and indemnification, and that Plaintiffs gave

 timely notice under the Policy and circumstances. Dkt. 1-2. Defendant

 removed the case to this Court, dkt. 1, and filed a motion seeking dismissal of

 this action or, in the alternative, an order compelling arbitration. Dkt. 13.

                                         II.
                                   Applicable Law




 1 There are conflicting statements in the briefing about whether a duty to defend

 would be contested in this action, but the Court does not address that issue because
 this case is ripe regardless and neither party argues that it affects the arbitration
 provision's application. Dkt. 23 at 9; dkt. 24 at 7; dkt. 25 at 2.
                                           3
Case 2:20-cv-00167-JPH-MJD Document 31 Filed 01/06/21 Page 4 of 12 PageID #: 957




       Defendants may move under Federal Rule of Civil Procedure 12(b)(1) to

 dismiss claims for lack of subject-matter jurisdiction or under 12(b)(3) to

 dismiss for improper venue. When faced with a 12(b)(1) motion, the plaintiff

 "bears the burden of establishing that the jurisdictional requirements have

 been met." Ctr. for Dermatology and Skin Cancer, Ltd. v. Burwell, 770 F.3d 586,

 588-89 (7th Cir. 2014). When seeking to enforce an arbitration provision and

 dismiss for improper venue under 12(b)(3), the party seeking to enforce a

 provision has the burden of establishing the existence of the provision. Dr.

 Robert L. Meinders, D.C., Ltd. v. United Healthcare, Inc., 800 F.3d 853, 857 (7th

 Cir. 2015).

                                           III.
                                         Analysis
       A. Ripeness

       Defendant contends that Plaintiffs' complaint is not ripe, since liability

 has not been established in the Underlying Lawsuit. Dkt. 25 at 2. Plaintiffs

 respond that this case is ripe because Defendants have "disclaimed any

 contractual obligation to indemnify Plaintiffs" and the District faces "a

 potentially catastrophic financial circumstance." Dkt. 26-1 at 2–5. 2

       While the general rule is "that decisions about indemnity should be

 postponed until the underlying liability has been established," Lear Corp. v.

 Johnson Elec. Holdings Ltd., 353 F.3d 580, 583 (7th Cir. 2003), indemnity may

 be ripe before liability is established if there is a "probabilistic injury," Bankers


 2Plaintiffs moved for leave to file a surreply, dkt. 26-1, after Defendant raised ripeness
 arguments in its reply brief. Dkt. [26]. That motion is GRANTED.
                                             4
Case 2:20-cv-00167-JPH-MJD Document 31 Filed 01/06/21 Page 5 of 12 PageID #: 958




 Trust Co. v. Old Republic Ins. Co., 959 F.2d 677, 680-81 (7th Cir. 1992); see

 also Wooten v. Loshbough, 951 F.2d 768, 769 (7th Cir. 1991). In Bankers

 Trust, the Seventh Circuit found a "probabilistic injury" based on a sufficient

 probability that the insured would be held liable for an amount that it could

 not afford. Id. Concluding that the possibility that there will be no liability

 does not "take[] the case out of Article III's grant of jurisdiction over cases and

 controversies," the court held that the declaratory judgment action was ripe

 even with no liability determination. Bankers Trust, 959 F.2d at 681

       Here, under Bankers Trust, Plaintiffs have shown a "probabilistic injury."

 Like in that case, here Plaintiffs face damages in the Underlying Lawsuit that, if

 awarded, "would have a devastating effect on Shakamak and likely render it

 unable to continue as a viable public school." Dkt. 26-1 at 8. The District has

 no other excess insurance policy to cover the damages, id. at 14, and

 Defendant has disclaimed coverage, dkt. 17 at 2, so Plaintiffs face a

 "probabilistic injury" under Bankers Trust, 959 F.2d at 681.

       This case's indemnity dispute is therefore ripe.

       B. The arbitration provision

              The Policy's arbitration provision provides:

              Arbitration: In the event the ASSURED and
              Underwriters are unable to agree as to the amount
              recoverable by the ASSURED from Underwriters under
              the terms and conditions of this Policy, each party shall
              name a competent and disinterested arbitrator, and the
              two so chosen shall, before proceeding further, appoint
              a competent and disinterested umpire. The arbitrators
              together shall calculate the indemnity due, and failing
              to agree, shall submit their differences to the umpire.


                                          5
Case 2:20-cv-00167-JPH-MJD Document 31 Filed 01/06/21 Page 6 of 12 PageID #: 959




             The award in writing, duly verified by any two, shall
             determine the points in question. Both parties shall pay
             the cost of their arbitrators and equally pro rate the cost
             of the umpire. The ASSURED’S portion of such fee does
             not accrue to the ULTIMATE NET LOSS.

             The decision by the arbitrators shall be binding on
             Underwriters and the ASSURED, and that judgment
             may be entered in any court of competent jurisdiction.

 Dkt. 22-1 at 16. Defendant argues that, under this provision, Plaintiffs' claim

 must be arbitrated. Dkt. 23 at 7–9. Plaintiffs respond that their claim is about

 coverage, not an "amount recoverable" under the Policy, so it is outside the

 arbitration provision's scope. Dkt. 24 at 3. There is no dispute that the Policy

 contains a valid and enforceable arbitration provision; the question is whether

 the parties' dispute is within the scope of that provision. See id.

       The Federal Arbitration Act, 9 U.S.C. § 2, "does not require parties to

 arbitrate when they have not agreed to do so, . . . nor does it prevent parties

 who do not agree to arbitrate from excluding certain claims from the scope of

 their arbitration agreement." Volt Info. Sciences v. BD. of Trustees, 109 S. Ct.

 1248, 1255 (1989). "It simply requires courts to enforce privately negotiated

 agreements to arbitrate . . . in accordance with their terms." Id. "To determine

 whether a contract's arbitration clause applies to a given dispute, federal

 courts apply state-law principles of contract formation." Gore v. Alltell

 Communications, Inc., 666 F.3d 1027, 1032 (7th Cir. 2012). "Once it is clear,

 however" that a contract "provides for arbitration of some issues . . . any doubt

 about the scope of the arbitration clause is resolved in favor of arbitration as a



                                          6
Case 2:20-cv-00167-JPH-MJD Document 31 Filed 01/06/21 Page 7 of 12 PageID #: 960




 matter of federal law." Id. (citing Moses H. Cone Mem'l Hosp. v. Mercury Constr.

 Corp., 460 U.S. 1, 24-25 (1983)).

       Here, the Policy is an indemnification, excess-insurance contract that

 limits the District's potential financial liability for covered events by covering

 additional liability once the District has paid a certain amount. See dkt. 17 at

 5–6. The core issue is therefore whether and to what extent Defendant must

 indemnify Plaintiffs under the Policy. See id. at 10 (requesting a declaratory

 judgment that Defendant must provide indemnification). The parties disagree

 on those things, which determine "the amount recoverable . . . under the terms

 and conditions of this Policy." Dkt. 22-1 at 16. While the "amount recoverable"

 will be nothing if, as Defendant argues, there is no coverage, the fundamental

 nature of the parties' dispute remains the "amount recoverable."

       Plaintiffs rely on Welborn v. MedQuist, Inc. to argue that the arbitration

 provision is too narrow to apply here. Dkt. 24 at 8–10 (citing 301 F.3d 634 (7th

 Cir. 2002)). Welborn involved a contract for MedQuist to provide all of Welborn

 Clinic's medical transcription services. 301 F.3d at 635–36. One piece of that

 contract—with the heading "Payments and Charges"—included an arbitration

 provision calling "for the arbitration of disputes over 'any invoice amount.'" Id.

 at 636. Welborn Clinic eventually sued for breach of contract, fraud, deceptive

 trade practices, and conversion, and MedQuist invoked the arbitration

 provision. Id. at 635–36. The Seventh Circuit held that some claims had to be

 arbitrated as disputes over "any invoice amount," while other claims were not

 within the arbitration provision's scope. Id. at 639–40.


                                           7
Case 2:20-cv-00167-JPH-MJD Document 31 Filed 01/06/21 Page 8 of 12 PageID #: 961




       Plaintiffs argue that this case is like Welborn because the contracts in

 both cases are far narrower than a "very broad, standard arbitration clause"

 like what the American Arbitration Association recommends. Dkt. 24 at 8

 (quoting Welborn, 301 F.3d at 639). That overlooks, however, that the contract

 here serves a narrower purpose than the contract in Welborn. Moreover, the

 Welborn court sent several claims—including fraud and breach of contract—to

 arbitration because they fit the language of the narrower arbitration provision.

 301 F.3d at 640 (Welborn "must win, if anywhere, at arbitration."). Indeed,

 those claims were "clearly arbitrable." Id.

       Welborn therefore teaches that claims must be arbitrated if they fit the

 language of the arbitration provision, understood in its context. See id. at 638–

 40; Gore, 666 F.3d at 1032. And indeed—in this case—the arbitration

 provision's content, placement, and context suggest a broader application. The

 "amounts recoverable" language fits the narrow purpose of the contract—an

 indemnification, excess-insurance policy. And unlike in Welborn, the

 arbitration provision here is not under a narrow heading. See 301 F.3d at 636

 (discussing the arbitration provision "[u]nder the heading 'Payments and

 Charges'"). Instead, the provision is a "General Policy Condition[ ]," dkt. 22-1

 at 16, and is not listed with the "Specific Excess Limits" that Plaintiffs argue

 limit its scope, see id.; dkt. 24 at 10.

       Plaintiffs' argument based on Premcor USA, Inc. v. American Home

 Assurance Co., is similarly unpersuasive. 400 F.3d 523 (7th Cir. 2005). That

 case did not involve arbitration, but the interpretation of "'amount recoverable'


                                            8
Case 2:20-cv-00167-JPH-MJD Document 31 Filed 01/06/21 Page 9 of 12 PageID #: 962




 language" under Illinois law in the context of determining when excess coverage

 begins. Id. at 527. Moreover, the outcome in Premcor was driven by several

 context-dependent policy provisions. Id. Here by contrast, as explained above,

 the Policy and its arbitration provision support arbitrability when read in

 context.

       For these reasons, it cannot "be said with positive assurance that the

 arbitration clause is not susceptible of an interpretation that covers the

 asserted dispute." Gore, 666 F.3d at 1032. Plaintiffs' claim therefore must be

 arbitrated.

       C. Costs and attorney's fees

       Finally, Defendant alleges that it is entitled to recover reasonable costs

 and attorneys' fees. Dkt. 23 at 10. In determining whether such relief is

 warranted, the Court must "undertake an objective inquiry into whether the

 party or his counsel should have known that his position was groundless."

 Cuna Mut. Ins. Soc. v. Office and Professional Employees Intern. Union, Local 39,

 443 F.3d 556, 560 (7th Cir. 2006). Here, Plaintiffs' position was not

 groundless.

       As Plaintiffs noted, contracts often contain "a very broad, standard

 arbitration clause, similar to that recommended by the American Arbitration

 Association." See Welborn, 301 F.3d at 639. The arbitration provision here

 does not contain such broad, standard language, so it was necessary to turn to

 the provision's content, placement, and context. It was therefore not

 groundless to argue that this was a coverage dispute not covered by the


                                         9
Case 2:20-cv-00167-JPH-MJD Document 31 Filed 01/06/21 Page 10 of 12 PageID #: 963




  arbitration clause. Therefore, Defendant's motion to recover attorneys' costs

  and fees is DENIED.

        D. Remedy

        Defendant seeks dismissal or an order compelling arbitration and staying

  the proceedings. Dkt. 22. "District courts should retain jurisdiction over a suit

  that must be interrupted for reference of an issue to another forum rather than

  dismiss it if, should it be dismissed, there might later be grounds for

  reinstating it." Tice v. American Airlines, Inc., 288 F.3d 313, 318 (7th Cir. 2002)

  (noting that plaintiff could reinstate his suit if he obtained a favorable

  interpretation from the arbitrators). In Tice, the Seventh Circuit noted that a

  stay "is the normal procedure when an arbitrable issue arises in the course of a

  federal suit." Id.

        Here, the arbitrable issue did not arise in the course of this federal suit;

  instead, this suit is solely a dispute over the arbitrable issue. The outcome of

  the arbitration therefore will not impose any further obligations on this Court,

  so dismissal is appropriate. See Schultz v. Epic Sys. Corp., 376 F.Supp.3d 927,

  939 (W.D. Wis. 2019) (recognizing "a judicially-created exception to the general

  rule which indicates district courts may, in their discretion dismiss an action

  rather than stay it where it is clear the entire controversy between the parties

  will be resolved by arbitration."); Sanchez v. CleanNet USA, Inc., 78 F.Supp.3d

  747, 758 (N.D. Ill. 2015); see also Johnson v. Orkin, LLC, 928 F.Supp.2d 989,

  1008 (N.D. Ill. 2013) ("Although the Seventh Circuit has yet to hold outright

  that dismissal of a suit is appropriate when all claims are subject to


                                          10
Case 2:20-cv-00167-JPH-MJD Document 31 Filed 01/06/21 Page 11 of 12 PageID #: 964




  arbitration, it has affirmed district courts' dismissals of suits when a court

  finds that all of the claims are arbitrable.").

                                         IV.
                                      Conclusion
        Defendant's motion to dismiss or, in the alternative to compel

  arbitration, dkt. [22], is GRANTED in part and DENIED in part. Plaintiffs'

  motion to file a surreply is GRANTED. Dkt. [26]. This case is DISMISSED;

  final judgment will issue in separate entry.

  SO ORDERED.

  Date: 1/6/2021




                                           11
Case 2:20-cv-00167-JPH-MJD Document 31 Filed 01/06/21 Page 12 of 12 PageID #: 965




  Distribution:

  Ryan M. Henderson
  BATESCAREY LLP
  rhenderson@batescarey.com

  David L. Koury
  BATES CAREY LLP
  dkoury@batescarey.com

  Joseph D. O'Connor
  BUNGER & ROBERTSON
  joc@lawbr.com

  Maryanne Pelic
  BUNGER & ROBERTSON
  mpelic@lawbr.com

  Abigail E. Rocap
  BATESCAREY LLP
  arocap@batescarey.com

  Mark Wohlford
  BOSE MCKINNEY & EVANS, LLP (Indianapolis)
  mwohlford@boselaw.com

  Philip R. Zimmerly
  BOSE MCKINNEY & EVANS, LLP (Indianapolis)
  pzimmerly@boselaw.com




                                       12
